Citation Nr: 0112830	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  99-14 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for a 
claimed seizure disorder.  

2.  Entitlement to service connection for a claimed nervous 
disorder.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs






ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from May 1962 to May 1964.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision by the RO.  

(The issue of service connection for a nervous disorder is 
discussed in the Remand portion of this document.)  



FINDINGS OF FACT

1.  In a January 1969 decision, the Board denied the 
veteran's original claim of service connection for a seizure 
disorder.  

2.  In July 1975, the RO determined that no new and material 
evidence had been submitted sufficient to reopen the 
veteran's claim of service connection for a seizure disorder; 
the veteran did not timely appeal from that determination.  

3.  The additional evidence submitted since the January 1969 
Board decision is either cumulative or does not pertain to 
the assertions that the veteran has claimed a seizure 
disorder due to disease or injury which was incurred in or 
aggravated by active service so as to be so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

4.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has not been associated with the claims folder since the 
Board's January 1969 decision.  



CONCLUSION OF LAW

New and material evidence has not been submitted for the 
purpose of reopening the claim of service connection for a 
seizure disorder.  38 U.S.C.A. §§ 1110, 5107, 5108, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.156(a), 3.303 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Following his discharge from service, the veteran filed a 
claim of service connection for a convulsive disorder in 
September 1967.  At that time, the evidence of record showed 
that that the veteran suffered from at least two seizures 
during service.  

Additionally, a careful review of the veteran's service 
medical records also shows that the veteran was found 
medically unqualified to retain security clearance in 
November 1963 due to questionable epilepsy.  History of 
psychoneurotic convulsions was noted on the veteran's 
separation examination in February 1964.  

In a medical affidavit dated in September 1967, it was noted 
that the veteran had had his first seizure in or about 
October 1960.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. § 
1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 1991 & Supp. 2000).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.306(a) (2000).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (2000).  

In a December 1967 decision, the RO denied the claim on the 
basis that, as the veteran's convulsive disorder had existed 
prior to service, and had continued in service and since 
discharge therefrom, that service connection was not 
warranted by way of aggravation.  

The veteran timely appealed this decision.  Of particular 
note, the veteran indicated on his October 1968 VA Form 1-9 
that he had had a seizure disorder before entering service, 
while in service, and after being discharged from service.  

Thereafter, in January 1969, the Board promulgated a decision 
that denied the veteran's claim of service connection on the 
basis that the pre-existing convulsive disorder had not been 
aggravated by service.  The Board's January 1969 decision is 
final and the claim cannot be reopened unless new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104, 
7105 (West 1991 & Supp. 2000).  

In July 1975 correspondence, the veteran sought to reopen his 
claim of service connection for a convulsive disorder.  In 
this regard, the veteran submitted an undated medical report 
from a private doctor that reported that the veteran suffered 
from allergic bronchial asthma and possible mild biliary 
dyspepsia.  There was no discussion of seizures or a seizure 
disorder.  

Later that month, the RO denied the veteran's attempt to 
reopen his claim of service connection for a convulsive 
disorder.  In a February 1976 Notice of Disagreement, the 
veteran contended, in contrast to his earlier statement noted 
hereinabove, that he did not have any seizure disorder before 
going into service and that his seizure disorder had begun 
about the fifth week of basic training.  

The RO determined in March 1976 that the veteran's February 
1976 statement was not responsive to the July 1975 denial to 
reopen.  The veteran was apprised of his appellate rights, 
but did not enter a timely appeal.  

In February 1999, the RO again denied the veteran's attempt 
to reopen his claim of service connection for a seizure 
disorder.  The veteran timely appealed that determination.  
In support of his claim of service connection, the veteran 
submitted private treatment records from 1979 to 1997; 
however, a careful review of such records showed no medical 
treatment for seizures or a seizure disorder.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (2000).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2000); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (2000); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Finally, the Court has indicated that the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  The last disallowance of record 
is considered to be the last decision that finally denied the 
claim, whether it was denied on a new and material basis or 
on the merits.  Evans v. Brown, 9 Vet.App. 273 (1996).  In 
this case, the last final decision of record was the July 
1975 RO decision.  

In this case, the evidence added to the record since the July 
1975 decision consists of medical treatment records dating 
from 1979 to 1997 as well as the veteran's own assertions 
that he had not suffered from a seizure disorder prior to 
service.  The Board finds, however, that this evidence cannot 
be considered new and material for the purpose of reopening 
the claim.  

As noted hereinabove, the medical records dating from 1979 to 
1997 submitted in conjunction with the veteran's claim are 
not material as they do not mention seizures or a seizure 
disorder.  Additionally, the veteran's assertions that he did 
not suffer from a seizure disorder prior to service are 
essentially cumulative in nature, as they have been 
previously addressed in the prior decisions.  As such, the 
veteran's current assertions are redundant and must be 
considered repetitive of evidence previously submitted.  

In light of the foregoing, the Board finds that the veteran 
has not submitted new and material evidence.  The Board 
reiterates that the veteran has submitted no new evidence to 
show that he suffers from current seizure disability which 
was incurred in or aggravated by service.  Thus, there is no 
new evidence so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2000).  

The Board must also point out that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board is cognizant of the fact that the RO has not 
considered the issue of whether new and material evidence has 
been submitted in light of the new law.  Nonetheless, the 
Board finds that, even though the RO did not have the benefit 
of the explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  

The record shows that the veteran was notified in February 
1999 rating decision that new and material evidence to reopen 
a claim of service connection for a convulsive/seizure 
disorder had not been submitted.  The veteran was informed 
that, while new medical treatment records dating back to 1979 
have been submitted, these treatment records did not show any 
treatment for a convulsive or seizure disorder.  That is the 
key issue in this case, and the rating decision, as well as 
the Statement of the Case informed the veteran that new and 
material evidence was needed to support his claim.  

Moreover, the veteran was notified of the evidence needed to 
substantiate his claim on all previously issued rating 
decisions.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision, 
Statement of the Case, and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  

The RO requested all relevant (treatment) records identified 
by the veteran and the veteran was informed in various 
letters what records the RO was requesting and he was asked 
to assist in obtaining the evidence.  While VA has a duty to 
assist veteran in the development of his claim, that duty is 
not "a one-way street."  If a claimant wishes help, he 
cannot passively wait for it.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 
406 (1991).  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  There is 
sufficient evidence of record to decide his claim properly.  

In the circumstances of this case, to reopen and remand the 
case would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  



ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a claimed seizure 
disorder, the appeal is denied.  



REMAND

The veteran contends that he has current nervous disorder 
which was incurred in or aggravated by service, or in the 
alternative, was incurred secondary to the claimed seizure 
disorder.  The veteran has not submitted any medical evidence 
to support his contentions.  

As noted above, because of the change in the law brought 
about by the Veterans Claims Assistance Act of 2000, 
compliance with the notice and duty to assist provisions 
contained in the new law is now required.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In light of the foregoing, the veteran should be asked to 
submit competent evidence to support his claim of service 
connection for a nervous disorder.  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for a psychiatric/nervous 
disorder since service.  In particular, 
he should be instructed to submit 
competent evidence to support his 
assertions that he is suffering from 
current disability due to disease or 
injury that was incurred in or aggravated 
by service.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

3.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, including any indicated 
medical examinations, the RO should 
review the veteran's claim.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration, if 
indicated.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



